              UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             TALLAHASSEE DIVISION


JONATHAN MCRYAN O’BANNON,
             Petitioner,
v.                                       Case No. 4:19cv33-MW/CAS
ATTORNEY GENERAL WILLIAM
BARR, ET AL.,


             Defendants.
__________________________/
       ORDER ADOPTING REPORT AND RECOMMENDATION
      This Court has considered, without hearing, the Magistrate Judge’s

Report and Recommendation. ECF No. 13. Upon consideration, no objections

having been filed by the parties,

      IT IS ORDERED:
      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “The motion to dismiss, ECF

No. 12, is GRANTED and the § 2241 petition is DISMISSED as moot since

the Petitioner has been granted the relief sought in the petition.” The Clerk

shall close the file.


      SO ORDERED on May 27, 2019.
                                    s/Mark E. Walker               ____
                                    Chief United States District Judge
